SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
965
CA 11-02301
PRESENT: SCUDDER, P.J., CENTRA, SCONIERS, AND MARTOCHE, JJ.


TILTCRETE, LLC, PLAINTIFF-APPELLANT,

                     V                                           ORDER

WIDEWATERS CONSTRUCTION, INC.,
DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


LONGSTREET & BERRY, LLP, SYRACUSE (MICHAEL J. LONGSTREET OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLP, SYRACUSE (ALAN R. PETERMAN OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (John
C. Cherundolo, A.J.), entered July 15, 2011 in a breach of contract
action. The order dismissed the complaint and awarded money damages
to defendant after a nonjury trial.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Laborers Intl. Union of N. Am., Local
210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977).




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court